Citation Nr: 1446502	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-49 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic bronchitis.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for skin rashes.  

4.  Entitlement to a rating higher than 10 percent for right wrist disability.  

5.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence prior to November 1, 2011. 

6.  Entitlement to an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence. 

7.  Entitlement to an effective date earlier than November 1, 2011 for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  
 
This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Providence, Rhode Island.  
 
In May 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In June 2014, the Veteran submitted additional evidence in support of his claims.  He waived RO consideration of the evidence in the first instance.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claim processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  In his May 2014 hearing, the Veteran, through his representative, withdrew from appellate consideration the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for tinnitus, chronic bronchitis and skin rashes, and entitlement to an increased rating for a right wrist disability.  

2.  As of April 6, 2009, PTSD is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

3.  The Veteran was last denied service connection for PTSD in a December 2007 rating decision.  He did not appeal that decision and it became final.  A reopened claim was received on April 6, 2009. 

4.  By rating decision in December 2013, the RO granted service connection for PTSD with major depressive disorder and alcohol dependence, and assigned an effective date of April 6, 2009, the date of receipt of the claim to reopen.

5.  There were no unadjudicated claims prior to April 6, 2009.  

6.  Effective April 6, 2009, the Veteran's service connected PTSD with major depressive disorder and alcohol dependence, is 70 percent disabling, resulting in a combined disability rating of 70 percent for his service connected disabilities.  

7.  Prior to April 6, 2009, the Veteran did not meet the scheduler requirements for TDIU nor was there evidence showing that he was unable to secure and follow a substantially gainful occupation by reason of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic bronchitis by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for skin rashes by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the issue of entitlement to a rating higher than 10 percent for right wrist disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

5.  The criteria for a rating of 70 percent disabling for PTSD with major depressive disorder and alcohol dependence as of April 6, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Codes 9434- 9411.

6.  The criteria for the assignment of an effective date prior to April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.

7.  The criteria for the assignment of an effective date of April 6, 2009 for the grant of TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2009, January 2010 and March 2010, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.
 
Increased Rating PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's posttraumatic stress disorder with major depressive disorder and alcohol dependence is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Codes 9434- 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that the Veteran has been assigned a staged rating for his PTSD with major depressive disorder and alcohol dependence.  His disability is rated as 50 percent disabling prior to November 1, 2011 and 70 percent disabling thereafter.  He appeals the denial of a rating higher than 50 percent for PTSD with major depressive disorder and alcohol dependence prior to November 1, 2011.  

Based on the evidence of record, the Board finds that an uniform 70 percent disability rating for PTSD with major depressive disorder and alcohol dependence is warranted.  In this regard, the evidence shows psychiatric symptoms of
paranoia, suicide and homicidal ideation, impaired impulse control, irritability and increased social isolation during this time.  The Board also notes that the VA examiner found that the Veteran would have difficulty having a normal conversation during this time.  Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas has been shown as of April 6, 2009.  Hence, entitlement to a 70 percent rating for PTSD with major depressive disorder and alcohol dependence as of April 6, 2009 is granted.  

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD as a majority of the type of criteria contemplated for a 100 percent rating under Codes 9434- 9411 were not demonstrated during this time.  To that end, during the October 2009 VA examination, the Veteran was appropriately dressed and his hygiene was good.  His gross motor skills were within normal limits but he was fidgety and agitated.  He had some stammering of speech and affect was anxious.  The Veteran stated that he worked as a real estate broker but had been unsuccessful because of lack of concentration.  He expressed a lack of confidence in himself and claimed to have essentially stopped working after his stroke in 2001.  He reported having associates and acquaintances but no real friends.

Examination revealed he was oriented times three and alert.  His attention was somewhat impaired during the examination.  Abstract reasoning, recent memory and remote memory, however, were intact but there was some impairment of immediate memory.  He was lucid and coherent and there was no evidence of obsessions, compulsions, hallucinations, delusions, specific fears, excessive worry, panic attacks, or agoraphobia.  There was evidence of PTSD, depressed mood and anhedonia along with significant paranoid ideation.  Risk assessment revealed thoughts of death and some passive suicidal ideation but a denial of any intent, plan or attempts and past suicide attempts.  He also reported homicidal ideation without intent, plan or attempts to hurt anyone.  There was evidence of impaired impulse control from the past and some increasing social isolation.  His insight and judgment, however, were deemed adequate.  The VA examiner believed that the Veteran would have difficulty carrying on a normal conversation due to his high level of anxiety, irritability and paranoid ideation.  A GAF score of 49 was assigned.  The VA examiner found that the Veteran's GAF score reflects a severe degree of impairment in his occupational, social and interpersonal functioning.  

During the April 2010 VA examination, it was noted that the Veteran worked from the mid 1970s to 2001 in his self owned real estate business.  He stopped working do to a stroke but it was noted he owned/maintained an apartment house next door to where he lived.  He also served as fiduciary for a disabled aunt.  Examination revealed he was neatly groomed, oriented and cooperative.  There was no evidence of motor abnormalities and his speech was normal.  He denied hallucinations and suicidal/homicidal ideations.  His concentration was unimpaired and abstract thinking intact.  He described his mood as depressed, angry, lonely and regretful.  He reported interests and hobbies to include sailing, baseball games and cruise nights.  He also reported that he enjoyed yard work, fishing and traveling.  He was scheduled to go to Las Vegas with a friend in few days.  

The Veteran denied panic attacks but stated that he was irritable and tearful.  He reported a positive relationship with his disabled aunt and cousin.  He also estimated that he had about 10 friends and reported being friendly with some of his neighbors.  The VA examiner stated that the Veteran's symptoms had not increased since the last VA examination.  A GAF score of 49 was given.  The examiner found that the Veteran's PTSD symptoms had a minimal to moderate negative impact on his ability to obtain and maintain physical or sedentary employment and that his communication skills cause minimal interference with his social functioning.  

PTSD clinic records during this time generally show that the Veteran was alert, oriented and well groomed.  His manner was appropriate and there was no evidence of psychomotor abnormalities.  His attention, concentration and memory were also intact, and his speech was normal and coherent.  There was no evidence of psychosis.  The Veteran also denied thoughts of harm to himself or others, and suicide during his visits.  His insight and judgment were also deemed appropriate.  

The above evidence justifies no more than a 70 percent rating.  While the Veteran is shown to have had occupational and social impairment from his PTSD with major depressive disorder and alcohol dependence in most areas, total occupational and social impairment is not shown.  Despite some social impairment during this time, he had a close relationship with his cousin and aunt.  His examinations were also generally normal for orientation, speech, hygiene, insight and judgment.  While impaired impulse control was reported in the October 2009 VA examination, it was cited as past behavior.  The Board also notes that while he exhibited paranoid ideation and reported homicidal/suicidal thoughts during the October 2009 VA examination, he denied intent or plan to harm himself or others.  Furthermore, during his numerous PTSD clinic meetings and April 2010 VA examination he denied hallucinations, suicidal ideation and homicidal ideation.  

The Board acknowledges the June 2014 report of G. B, Ph. D which was rendered after his review of the claims file and interview of the Veteran.  G. B. concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, judgment and mood from at least 2005 to the present.  He also concluded that the Veteran was unable to secure and follow substantially gainful employment solely as result of his service connected PTSD with major depressive disorder and alcohol dependence dating back to 2001.  While he was involved in some real estate transactions since his stoke in 2001 G.B said, the Veteran has been routinely unable to follow substainally gainful employment and remains unable to do so. 

Additionally, the Board recognizes the lay statements from the Veteran's ex girlfriend.  She maintains that she dated the Veteran from 1998 to 2009 and that she felt that his PTSD played a role in the break down of their relationship.  According to the ex girlfriend, the Veteran was easily startled, had difficulty sleeping, anger control issues, anxiety, avoidance and problems with maintaining employment.  She further commented that he had ritualistic behaviors such as keeping the blinds down, doors locked and a morning routine.  

Several other lay statements of record discuss the Veteran's PTSD symptoms to include sleepless nights, excessive worry, irritability and anger.  The Veteran's neighbor, a retired nurse, also commented that the Veteran spends his time alone at his house and that he had a history of problems with establishing and maintaining relationships.  He expressed that the Veteran had a history of heavy alcohol use, anxiety, depression and stress.  

The Board has considered the Veteran's statements, statements from his friends and associates as well as the medical opinion of G.B.  The Board, however, finds that the VA examinations and PTSD clinic notes are more far probative in ascertaining the severity of the Veteran's disability during this time.  The more probative evidence consists of that prepared by neutral skilled professionals.  The VA examinations and clinic notes are also contemporaneous evidence and are consistent with each other and the historical record.  The record shows that during this time the Veteran served as fiduciary to his disabled aunt, owned and managed an apartment house and he served as a Chairman for Ward 3 Democratic Town Committee.  By his own accounts, he traveled, participated in recreational activities and had a few hobbies.  He also stated that he had some friends.  The record reflects that he was in a relationship that ended in February 2009.  He had short relationships since that time and expressed in September 2011 that he was interested in dating again.  He reported having no contact with his brother but a close relationship with his cousin and disabled aunt.  The above demonstrates that he can maintain some relationships and that he had good enough judgment to be a fiduciary for his aunt, function as an apartment manager and Chairman.  The above evidence is against a finding of total occupational and social impairment.  

The Board acknowledges the Veteran's reports to include social and occupational difficulties during this time.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record for this period of time.  His PTSD symptoms to include, but not limited to, depression, anger, social isolation, anxiety, distrust of others, loneliness, regret, worthlessness, suspiciousness, and occupational difficulties have been contemplated in the 70 percent rating.  Such symptoms do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score is to be considered a global assessment of functioning score is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Nevertheless, it is notable that for the period considered in this appeal the Veteran's global assessment of functioning scores indicated moderate to serious symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with the Veteran's PTSD symptomatology and no more than a 70 percent rating.

In sum, as of April 6, 2009, the Veteran's PTSD symptoms were more characteristic of a disability picture that was contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that there was occupational and social impairment in most areas.  The manifestations, however, even when accepted as credible, did not establish total occupational and social impairment during this period of time.  Neither the lay or credible medical evidence shows his symptoms met the level required for a 100 percent evaluation.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 70 percent.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include social and occupational impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Earlier Effective Date

The Veteran appeals the denial of an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence.  Based on the evidence of record, the Board finds that the currently assigned effective date of April 6, 2009 for the award of service connection is the earliest possible effective date assignable in this case. 

In this regard, in October 2005 the Veteran submitted a claim for service connection for PTSD.  He was denied service connection for PTSD in a May 2006 rating decision.  It was found that the evidence was negative for a diagnosis of PTSD.  The RO properly notified the Veteran of that determination by letter dated in May 2006.  He submitted a notice of disagreement with the denial in January 2007 and a Statement of the Case was issued in June 2007.  The Veteran did not submit a VA Form 9 Substantive Appeal.  The decision became final.  

A reopened claim for service connection for PTSD was received in September 2007.  The application to reopen the claim for service connection for PTSD was denied in a December 2007 rating decision.  The RO properly notified the Veteran of that determination by letter dated in December 2007.  He submitted a notice of disagreement with the denial in December 2007 and a Statement of the Case was issued in October 2008.  He did not submit a VA Form 9 Substantive Appeal.  The decision became final.  A reopened claim for service connection for PTSD was received by the RO on April 6, 2009.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

The April 6, 2009 correspondence from the Veteran was a claim to reopen.  There were no formal or informal unadjudicated claims for service connection for PTSD between the final December 2007 RO's denial and April 6, 2009.  As such, the assigned effective date of April 6, 2009 for the award of service connection is the earliest possible effective date assignable in this case.

The Board acknowledges the Veteran's contentions that 3.156 (c) is implicated in this case as he was granted service connection for PTSD in 2009 based on the submission of service records.  The Veteran argues that the service records were available at the time of the 2006 rating decision but not obtained by the RO.  The Veteran cites to 38 C.F.R. § 3.156(c) to argue that an earlier effective date is warranted based on the addition of the service records. 

38 C.F.R. § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed in-service event, but do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  Id. 

The Board notes that PTSD was not granted based on the addition of service records but rather, in part, based upon verification of the Veteran's stressor.  Although the Veteran was asked to submit more information regarding his stressors when his claim was initially adjudicated, it was not until August 2009 that he returned the PTSD questionnaire and supporting evidence.  At that time, he attached evidence showing a May 1969 temporary duty assignment of escorting the remains of a deceased solider.  The Veteran was thereafter granted service connection for PTSD as his stressor had been verified.  
 
Here, it was not that the service records were not obtained and/or could not be obtained at the time of the May 2006 rating decision, but, rather, the Veteran's statements in the past did not indicate that these records existed nor did his statements permit for a meaningful search.  As he did not provide sufficient information regarding his stressors until August 2009 the provisions of 38 C.F.R. § 3.156(c) (2) prevail.  

To the extent that the Veteran argues that the effective date of service connection for his PTSD should go back to when he initially filed his claim in October 2005, this would represent a prohibited "freestanding claim."  Here, any attempt to revisit the prior rating decision and the finality that attached would be no more than a freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior rating decision, his appeal will be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Additionally, the Board notes that the Veteran has not raised a claim of clear and unmistakable error in the prior rating decision, and the Board emphasizes that, clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such allegations are not of record; this matter will not be further pursued herein.  

For the reasons set out above, the Board finds against the claim.  Here, there was a prior, final denial of the issue at hand followed by a claim to reopen.  Under such circumstances, the effective date for the grant of service connection for PTSD with major depressive disorder and alcohol dependence is governed by the date of receipt of the claim to reopen; April 6, 2009.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for PTSD with major depressive disorder and alcohol dependence must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board, however, finds in favor of an effective date of April 6, 2009, for the award of a total disability rating based on individual unemployability.  To that end, total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

Here, as detailed above, the Veteran has been granted a rating of 70 percent disabling for his PTSD with major depressive disorder and alcohol dependence effective April 6, 2009, resulting in a combined disability rating of 70 percent for his service connected disabilities as of that date.  As of April 6, 2009, the Veteran met the scheduler requirements for TDIU.  Accordingly, an effective date of April 6, 2009 for the grant of TDIU is warranted.  

Prior to April 6, 2009, however, the Veteran was only service connected for residuals of right wrist sprain rated as 10 percent disabling; he had no disability rated 60 percent or more, or a combined rating of 70 percent or more.  As such, prior to April 6, 2009, the Veteran did not meet the scheduler requirements for TDIU.  

The Board also notes that consideration of extraschedular consideration was not warranted prior to April 6, 2009.  In this regard, while the Veteran was unemployed prior to this time, the evidence did not establish that he was unemployable due solely to his residuals of right wrist sprain.  Rather, in his March 2005 examination, the Veteran reported that following his stroke he had to reduce his workload and consequently found himself having a lot of free time.  The Veteran has stated throughout this appeal that he primarily stopped working in 2001 following his stroke.  To the extent that Veteran may have had occupational impairment from his service connected residuals of right wrist sprain prior to April 6, 2009, the objective evidence of record does not show that such rendered him unemployable as to warrant extraschedular consideration.  

In sum, the Veteran did not become eligible for a total rating prior to April 6, 2009 on a schedular basis and there is no showing that he was unable to secure and follow a substantially gainful occupation by reason of his service connected PTSD with major depressive disorder and alcohol dependence and/or residuals of right wrist sprain prior to April 6, 2009. 

Remaining Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

During his May 2014 hearing, the appellant through his representative withdrew the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for tinnitus, chronic bronchitis and skin rashes, and entitlement to an increased rating for a right wrist disability.  The Board finds that the appellant has withdrawn these claims.  Thus, there remains no allegations of errors of fact or law for appellate consideration concerning these issues before the Board.  Accordingly, the Board does not have jurisdiction to review them, and the appeal is dismissed with regard to the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for tinnitus, chronic bronchitis and skin rashes, and entitlement to an increased rating for a right wrist disability.


ORDER

The appeal of whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus is dismissed.  

The appeal of whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic bronchitis is dismissed.  

The appeal of whether new and material evidence has been received to reopen the claim for entitlement to service connection for skin rashes is dismissed.  

The appeal of whether new and material evidence has been received to reopen the claim for entitlement to an increased rating for a right wrist disability is dismissed.  

Entitlement to a rating of 70 percent for PTSD with major depressive disorder and alcohol dependence as of April 6, 2009 is granted.  

Entitlement to an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence is denied. 

Entitlement to an effective date of April 6, 2009, but no earlier, for total disability rating for compensation purposes based on individual unemployability is granted. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


